     Case 6:18-ap-01089-MH   Doc 82 Filed 07/23/19 Entered 07/23/19 10:23:17     Desc
                              Main Document    Page 1 of 2


1
     Debbie P. Kirkpatrick, Esq. (SBN 207112)
2    James K. Schultz, Esq. (SBN 309945)
     SESSIONS, FISHMAN, NATHAN & ISRAEL, LLP
3
     1545 Hotel Circle South, Suite 150
4    San Diego, CA 92108-3426
5
     Tel: 619/758-1891
     Fax: 619/296-2013
6
     dkirkpatrick@sessions.legal
7    jschultz@sessions.legal
     Attorneys for Defendants
8
     National Collegiate Student Loan Trust 2006-1
9    National Collegiate Student Loan Trust 2006-4
10
     National Collegiate Student Loan Trust 2007-1

11
                      UNITED STATES BANKRUPTCY COURT
12
                        CENTRAL DISTRICT OF CALIFORNIA
13

14
     IN RE:                      )                  Case No. 16-BK-30625-MH
15
     JOHN MARTIN MATA            )
                                 )                  Chapter 7
16   LIVIER MATA                 )
                                 )
17                               )
     JOHN MARTIN MATA, LIVIER    )                  Adversary No. 6:18-AP-01089-MH
18
     MATA,                       )
                                 )
19                   Plaintiffs, )
                                 )                  NOTICE OF ENTRY OF
20       vs.                     )
                                 )                  APPEARANCE
21   NATIONAL COLLEGIATE STUDENT )
     LOAN TRUST 2006-1; NATIONAL )
22                               )
     COLLEGIATE STUDENT LOAN     )
23
     TRUST 2006-4; NATIONAL      )
                                 )
24   COLLEGIATE STUDENT LOAN     )
     TRAUT 2007-1,               )
25
                     Defendants. )
                                 )
26                               )
                                 )
27                               )
28

                                   Notice of Entry of Appearance

                                                1
     Case 6:18-ap-01089-MH   Doc 82 Filed 07/23/19 Entered 07/23/19 10:23:17     Desc
                              Main Document    Page 2 of 2


1
           DEBBIE P. KIRKPATRICK of the law firm SESSIONS, FISHMAN,
2
     NATHAN & ISRAEL, LLP hereby enters her appearance as counsel on behalf of
3

4    Defendants National Collegiate Student Loan Trust 2006-1, National Collegiate
5
     Student Loan Trust 2006-4, National Collegiate Student Loan Trust 2007-1.
6

7    Dated: 7/23/2019              SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
8
                                   /s/Debbie P. Kirkpatrick
9                                  Debbie P. Kirkpatrick
10
                                   Attorney for Defendants
                                   National Collegiate Student Loan Trust 2006-1
11                                 National Collegiate Student Loan Trust 2006-4
12                                 National Collegiate Student Loan Trust 2007-1
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                   Notice of Entry of Appearance

                                                2
